                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
______________________________________________________________________________

IN RE:                                             )     Bankruptcy No. 19-02131
                                                   )     Chapter 13
NICHOLAS E SQUIRE and SHAINA L                     )
SQUIRE
                                                   )
                                             MOTION FOR RELIEF
                Debtors.                           )
                                             FROM AUTOMATIC STAY
                                             WITHOUT CONSENT
____________________________________________________________________________
         COMES NOW GreenState Credit Union f/k/a University of Iowa Community Credit
Union by and through its General Counsel Christopher Pech, pursuant to 11 U.S.C. § 362(d),
Bankruptcy Rule 4001(a)(1)), and respectfully states to the Court the following in support of its
Motions for Relief from Stay:
         1.    This Court has jurisdiction of this matter pursuant to 28 U.S.C. Section
157(b)(2)(G) and 11 U.S.C. Section 362.


                                            COUNT I
         2.    Nicholas E Squire and Shaina L Squire ("Debtors") filed a Petition in this Court
under Chapter 13 of the United States Bankruptcy Code on or about September 9, 2019. The
Debtors elected to surrender the secured claim, per their Chapter 13 Plan Part 3.5, which is
described as a 2017 Dodge Journey.
         3.    As of September 9, 2019, GreenState Credit Union is the holder of a secured
claim against the Property in the principal amount of $21,222.25 together with accrued interest
at the rate of 3.990% per annum from and after September by virtue of the Debtor’s making of a
Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure Statement. A
copy of the Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure
Statement attached hereto as Exhibit "A".
         4.    The GreenState Credit Union does not have and has not been offered adequate
protection for its interest in and to the Property. As of September 2019 the Debtor has failed to
make monthly installment payments of $393.22 for September 2019 and thereafter, and accruing
interest and costs, is a delinquency which constitutes a default under the terms of the Iowa
Vehicle Retail Installment Contract.
         5.     The Debtor has elected to surrender the vehicle under their Chapter 13 plan. The
Debtor has claimed the value of the property is less than the amount due and owing. Without a
physical inspection of the vehicle a reasonable estimate valuation using a price guide (NADA)
indicates the value of the property to be no more than $12,564.00. GreenState Credit Union
asserts that the Property has a value less than the amount of its claim.
         6.     The Debtor is in arrears on the payments on the indebtedness that have come due
since the date of filing. This post petition delinquency constitutes additional cause for relief
from the automatic stay under section 362(d)(1).
         7.     If GreenState Credit Union is prevented from enforcing its interest in the
Property, it will suffer irreparable injury, loss and damage.
         8.     The Order sustaining this Motion should provide that it is effective immediately
upon entry and that the fourteen day stay provided for in Bankruptcy Rule 4001(a)(3) shall not
apply.
         9.     The Order sustaining this Motion shall constitute the abandonment of the
Property from the Bankruptcy Estate and Movant shall not be obligated to join the Trustee as a
defendant in the foreclosure proceeding, if any.
         NOTICE: Any party opposing this motion must timely file and serve an answer at
         least seven (7) days prior to the date set for the preliminary hearing on the motion.

         10.    Debtor executed an Iowa Vehicle Retail Installment Contract secured by a proper
lien upon the title of the vehicle. The Iowa Vehicle Retail Installment Contract is either made
payable to Creditor or has been duly indorsed. Creditor, directly or through an agent, has
possession of the promissory note. Creditor is the original mortgagee or beneficiary or the
assignee of the mortgage or deed of trust.


                                             COUNT II
         11.    Additionally, the debtors elected to surrender the secured claim, per their Chapter
13 Plan Part 3.5, which is described as a 2017 Jeep Compass.
         12.    As of September 9, 2019, GreenState Credit Union is the holder of a secured
claim against the Property in the principal amount of $30,454.39 together with accrued interest
at the rate of 6.390% per annum from and after September by virtue of the Debtor’s making of a
Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure Statement. A
copy of the Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure
Statement attached hereto as Exhibit "B".
         13.    The GreenState Credit Union does not have and has not been offered adequate
protection for its interest in and to the Property. As of September 2019 the Debtor has failed to
make monthly installment payments of $552.51 for September 2019 and thereafter, and accruing
interest and costs, is a delinquency which constitutes a default under the terms of the Iowa
Vehicle Retail Installment Contract.
         14.    The Debtor has elected to surrender the vehicle under their Chapter 13 plan. The
Debtor has claimed the value of the property is less than the amount due and owing. Without a
physical inspection of the vehicle a reasonable estimate valuation using a price guide (NADA)
indicates the value of the property to be no more than $11,343.00. GreenState Credit Union
asserts that the Property has a value less than the amount of its claim.
         15.    The Debtor is in arrears on the payments on the indebtedness that have come due
since the date of filing. This post petition delinquency constitutes additional cause for relief
from the automatic stay under section 362(d)(1).
         16.    If GreenState Credit Union is prevented from enforcing its interest in the
Property, it will suffer irreparable injury, loss and damage.
         17.    The Order sustaining this Motion should provide that it is effective immediately
upon entry and that the fourteen day stay provided for in Bankruptcy Rule 4001(a)(3) shall not
apply.
         18.    The Order sustaining this Motion shall constitute the abandonment of the
Property from the Bankruptcy Estate and Movant shall not be obligated to join the Trustee as a
defendant in the foreclosure proceeding, if any.
         NOTICE: Any party opposing this motion must timely file and serve an answer at
         least seven (7) days prior to the date set for the preliminary hearing on the motion.

         19.    Debtor executed an Iowa Vehicle Retail Installment Contract secured by a proper
lien upon the title of the vehicle. The Iowa Vehicle Retail Installment Contract is either made
payable to Creditor or has been duly indorsed. Creditor, directly or through an agent, has
possession of the promissory note. Creditor is the original mortgagee or beneficiary or the
assignee of the mortgage or deed of trust.




                                             COUNT III
         20.   Additionally, the Debtors elected to surrender the secured claim, per their
Chapter 13 Plan Part 3.5, which is described as a 2014 Harley Davidson XL883N.
         21.   As of September 9, 2019, GreenState Credit Union is the holder of a secured
claim against the Property in the principal amount of $6,412.99 together with accrued interest at
the rate of 5.590% per annum from and after September by virtue of the Debtor’s making of a
Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure Statement. A
copy of the Iowa Vehicle Retail Installment Contract, Security Agreement, and Disclosure
Statement attached hereto as Exhibit "C".
         22.   The GreenState Credit Union does not have and has not been offered adequate
protection for its interest in and to the Property. As of September 2019 the Debtor has failed to
make monthly installment payments of $132.05 for September 2019 and thereafter, and accruing
interest and costs, is a delinquency which constitutes a default under the terms of the Iowa
Vehicle Retail Installment Contract.
         23.   The Debtor has elected to surrender the vehicle under their Chapter 13 plan. The
Debtor has claimed the value of the property is less than the amount due and owing. Without a
physical inspection of the vehicle a reasonable estimate valuation using a price guide (NADA)
indicates the value of the property to be no more than $3,410.00. GreenState Credit Union
asserts that the Property has a value less than the amount of its claim.
         24.   The Debtor is in arrears on the payments on the indebtedness that have come due
since the date of filing. This post petition delinquency constitutes additional cause for relief
from the automatic stay under section 362(d)(1).
         25.   If GreenState Credit Union is prevented from enforcing its interest in the
Property, it will suffer irreparable injury, loss and damage.
         26.   The Order sustaining this Motion should provide that it is effective immediately
upon entry and that the fourteen day stay provided for in Bankruptcy Rule 4001(a)(3) shall not
apply.
       27.     The Order sustaining this Motion shall constitute the abandonment of the
Property from the Bankruptcy Estate and Movant shall not be obligated to join the Trustee as a
defendant in the foreclosure proceeding, if any.
       NOTICE: Any party opposing this motion must timely file and serve an answer at
       least seven (7) days prior to the date set for the preliminary hearing on the motion.

       28.     Debtor executed an Iowa Vehicle Retail Installment Contract secured by a proper
lien upon the title of the vehicle. The Iowa Vehicle Retail Installment Contract is either made
payable to Creditor or has been duly indorsed. Creditor, directly or through an agent, has
possession of the promissory note. Creditor is the original mortgagee or beneficiary or the
assignee of the mortgage or deed of trust.


       WHEREFORE, GreenState Credit Union respectfully requests that upon final hearing on
this Motion for Relief from Stay and pursuant to 11 U.S.C. Section 362(d), the stay be modified,
and the Property be deemed abandoned, to permit the University of Iowa Community Credit
union to enforce its lien and repossess the Property and for such other and further relief as is just
and equitable in the circumstances.


Dated: Thursday, October 10, 2019




Respectfully submitted,
                                                      /s/ Christopher E. Pech______
                                                      Christopher E. Pech 00006178
                                                      GREENSTATE CREDIT UNION
                                                      PO Box 800
                                                      2355 Landon Rd
                                                      North Liberty, IA 52317
                                                      christopherpech@greenstate.org
                                                      319-248-7164
                                                      GENERAL COUNSEL-CONSUMER
                                                      CREDIT
                                                      for GreenState Credit Union
                                         CERTIFICATE OF SERVICE
On this October 10, 2019, the document to which this Certificate is attached was served upon the parties via the
Bankruptcy Court’s electronic noticing system.
/s/ Christopher E Pech.
Christopher E. Pech
/s/ Christopher    E. Pech______

Copy to:
Samuel Z. Marks: office@markslawdm.com


Carol F. Dunbar: cfdunbar@cfu.net
